Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/KR2017/010025 filed on September 13, 2017, which claims benefit to KR 10-2017-0048835 filed on April 15, 2017 and KR 10-2017-0102089 filed on August 11, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on October 15, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim renders indefinite because it is unclear which claim it is depended from since claim 9 is the same as claim 5 which is depended from claim 1, therefore, it can’t depend from claim 1.
Specification
The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyokawa (JP 3777328) in view of Kim (KR 2003-0028791) (both cited by applicant).
Regarding claim 1, Kiyokawa discloses a baking apparatus for foodstuff comprising: a main body case (2) and an electric heating means (4) inside the main body case (2), in which a material M (food stuffs, Par. 1 and 54) to be cooked is mounted on a grilling tools (7) and heat is applied to the material M to cook the material M, wherein the main body case (2) comprises a plurality of pillars main body cases (2a and 2b) extending from an upper surface of a lower main body case (2), provided therein with vertically-arranged electric heating means (4), and coupled to each other, and when the plurality of pillar main body cases (2a and 2b) are coupled to each other, an inner space is vertically formed, wherein the inner spaced formed a heating wall (3) through which infrared radiation heat is applied (Fig. 1-4; Par. 13-17, 28, 30, 35 and 39).  Kiyokawa does not disclose a heat-resistant container through which infrared light is transmitted, having only an upper opening, having a long rectangular barrel or cylindrical shape in a height direction, and made of a material through which infrared light is transmitted, such as glass or the like is arranged in the vertically formed inner space, thereby providing a structure in which infrared radiation passes through the heat-resistant container and is directly applied to an inside of the heat-resistant container, and the grilling tool is arranged inside the heat-resistant container, the grilling tool allowing the material M to be mounted thereon and being capable of heating and cooking the material M.  Kim discloses a heat-resistant container (14) having only an upper opening, having a cylindrical shape in 
Regarding claim 2, Kiyokawa/Kim discloses substantially all features of the claimed invention as set forth above including from Kiyokawa, the plurality of pillar main body cases (12a and 12b) coupled to each other has a cylindrical barrel shape with a cylindrical inner space except the plurality of pillar main body cases coupled to each 
Regarding claim 4, Kim discloses a cap (8) on an upper portion of the heat-resistant container (14) (Fig. 2).
Allowable Subject Matter
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anelli (US Pat. 5,865,098) discloses a multiple container slow cooker device.  Viraldo (US Pat. 6,962,106) discloses an outdoor cooking system.  Hoekstra et al. (US Pat. 7,658,142) discloses a kettle assembly.  Boyer (US Pat. 8,025,007) discloses a turkey fryer with vertically stacking cooking racks.  McLemore (US Pub. 2004/0103795) discloses a cooking apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/29/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761